VOGEL, P.J.,
concurring specially.
While I agree with the majority’s reasoning, I concur specially to illustrate the consequences of our court’s conclusion.
The history of mandatory subjects of collective bargaining in Iowa is illustrative. As Waterloo II noted:
In PERA, the legislature declined to adopt the NLRA model on the question of what subject matters are mandatory subjects of collective bargaining. Instead of incorporating the expansive NLRA language mandating collective bargaining over wages, hours and “other terms and conditions of employment,” the Iowa legislature instead specifically enumerated seventeen topics subject to collective bargaining.
740 N.W.2d at 421.
The supreme court approached the issue of whether a subject was a mandatory subject of bargaining by using a two-pronged test — first, whether a particular proposal fell within the scope of the specific terms in section 20.9, and second, whether collective bargaining over the proposal would be illegal. See Charles City, 275 N.W.2d at 772. However, Charles City struggled with balancing the terms delineated in section 20.9 with section 20.7, which set forth the exclusive rights of management. As such, the court returned to the strict two-pronged approach, that is, a topics test. State v. Pub. Emp’t Relations Bd., 508 N.W.2d 668, 672-75 (Iowa 1993).
Waterloo II, though, departed from the previous precedent’s narrow interpretation of the laundry list of terms, see City of Fort Dodge, 275 N.W.2d at 397, and instead adopted “the common or ordinary meaning of words” approach. Waterloo II, 740 N.W.2d at 430. Thus, it appears Waterloo II overruled prior precedent sub silentio, as well as wandered away from Iowa’s more restrictive approach to mandatory subjects of collective bargaining (that is, as opposed to the NLRA’s more expansive style).
The problem now, of course, is that the legislature vested authority with PERB to interpret chapter 20 in 2010. Combined with Waterloo IPs liberal approach to defining terms in section 20.9, PERB, as it has done in this case, is allowed to interpret terms regardless of our courts’ precedent. Then, given our narrow standard of review, we are restricted from any mean*742ingful judicial review of PERB’s definition. Consequently, PERB may now determine an issue is a mandatory subject of bargaining, despite years of precedent to the contrary. Regardless of these practical issues, I agree with the majority that, given Waterloo II and the amended section 20.6, PERB’s interpretation should be upheld and the district court affirmed.